Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo oO wn N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-15835-abl Doc94 _ Entered 02/05/21 14:19:01

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas, Nevada 89146-5308

Page 1 of 6

Telephone: (702) 228-7590
Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys for Shelley D. Krohn, Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT

In re

STRATORISE SOUTH LLC,

DISTRICT OF NEVADA

Case No. BK-S-19-15835-ABL
Chapter 7

Debtor. | NOTICE OF ENTRY OF ORDER DENYING
MOTION FOR AN ORDER THAT
PROCEEDS FROM SALE OF 1801 LAS
VEGAS BOULEVARD SOUTH TO BE PAID
TO ARTS DISTRICT REAL ESTATE #1, LLC

 

 

NOTICE IS HEREBY GIVEN that an Order Denying Motion For An Order That

Proceeds From Sale Of 1801 Las Vegas Boulevard South To Be Paid To Arts District Real Estate

#1, LLC [ECF 93] was entered on February 5, 2021, a copy of which is attached hereto.

Dated this 5" day of February, 2021.

/s/ Jeanette E. McPherson

Jeanette E. McPherson, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Attorneys for Shelley D. Krohn, Chapter 7 Trustee

Page | of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tek: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

oOo Oo SN DO TH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-15835-abl Doc94 Entered 02/05/21 14:19:01 Page 2 of 6

CERTIFICATE OF SERVICE
1. I caused to be served the following document:
a. Notice of Entry of Order Denying Motion For An Order That Proceeds From Sale
Of 1801 Las Vegas Boulevard South To Be Paid To Arts District Real Estate #1,
LLC.
2, I served the above-named document(s) by the following means to the persons as listed
below:
a a. By ECF System (On 02/05/2021):
ROBERT E. ATKINSON on behalf of Creditor SPRING VALLEY DEVELOPMENT, LLC
robert@nv-lawfirm.com, bknotices@nv-lawfirm.com
ROBERT E. ATKINSON on behalf of Plaintiff SPRING VALLEY DEVELOPMENT, LLC
robert@nv-lawfirm.com, bknotices@nv-lawfirm.com
COREY B. BECK on behalf of Debtor STRATORISE SOUTH LLC

becksbk@yahoo.com
JASON A. IMES on behalf of Trustee SHELLEY D KROHN

bkfilings@s-mlaw.com

SHELLEY D KROHN

shelley@trusteekrohn.com,
NV27@ecfebis.com:becca@trusteekrohn.com:jan@trusteekrohn.com:candace@trusteekrohn.com
MICHAEL F LYNCH on behalf of Debtor STRATORISE SOUTH LLC
Michael@LynchLawPractice.com, lynchonline@gmail.com

JEANETTE E. MCPHERSON on behalf of Trustee SHELLEY D KROHN
bkfilings@s-mlaw.com

U.S. TRUSTEE - LV -7

USTPRegion17.LV.ECF@usdoj.gov

O b. By United States First Class postage fully prepaid:

O Cc. By United States Certified Mail postage fully prepaid:

O d. By Personal Service

Page 2 of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

& WwW NN

Oo Oo s HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-15835-abl Doc 94 Entered 02/05/21 14:19:01 Page 3 of 6

O I personally delivered the document(s) to the persons at these addresses:

0 For a party represented by an attorney, delivery was made by handing the
document(s) to the attorney or by leaving the document(s) at the attorney’s office with a clerk or
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place
in the office.

O For a party, delivery was made by handing the document(s) to the party or by
leaving the document(s) at the person’s dwelling house or usual place of abode with someone of
suitable age and discretion residing there.

O e. By direct email (as opposed to through the ECF System)

Based upon the written agreement to accept service by email or a court order, I
caused the document(s) to be sent to the persons at the email addresses listed below. I did not
receive, within a reasonable time after the transmission, any electronic message or other indication
that the transmission was unsuccessful.

O f. By fax transmission

Based upon the written agreement of the parties to accept service by fax
transmission or a court order, I faxed the document(s) to the persons at the fax numbers listed
below. No error was reported by the fax machine that I used. A copy of the record of the fax
transmission is attached.

O g. By messenger

I served the document(s) by placing them in an envelope or package addressed to
the persons at the addresses listed below and providing them to a messenger for service.
I declare under penalty of perjury that the foregoing is true and correct.

Signed on: February 5, 2021.

Janice Dunnam /s/ Janice Dunnam
(Name of Declarant) (Signature of Declarant)

Page 3 of 3

 
tr
fe

Cagecl Pel 58835a6b| One8e4 Gnitesed0e2066721138-290401 Rag@el4obB6

Honorable August B. Landis
United States Bankruptcy Judge

 

fered on Docket
bruary 05, 2021

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

oO CO s N

10
11
12
13
14
15
16
17
18
19

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Counsel for Shelley D. Krohn, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. BK-S-19-15835-ABL
STRATORISE SOUTH LLC, Chapter 7

Debtor(s). | ORDER DENYING MOTION FOR AN
ORDER THAT PROCEEDS FROM SALE OF
1801 LAS VEGAS BOULEVARD SOUTH TO
BE PAID TO ARTS DISTRICT REAL
ESTATE #1, LLC

Hearing Date: February 3, 2021
Hearing Time: 9:30 a.m.

 

 

20
21
22
23
24
25
26
27
28

 

The Motion For An Order That Proceeds From Sale Of 1801 Las Vegas Boulevard South
To Be Paid To Arts District Real Estate #1, LLC (“Motion”) having come before this Court on
February 3, 2021; Shelley D. Krohn, the Chapter 7 Trustee (the “Trustee”), appearing by and
through her counsel, Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firm, Arts
District Real Estate #1, LLC (“Arts District”) appearing by and through its counsel, Corey Beck,
Esq. of The Law Office Of Corey B. Beck, P.C., Spring Valley Development LLC, appearing by
and through its counsel Robert Atkinson, Esq. of Atkinson Law Associates Ltd.; the Court having
reviewed the Motion and opposition filed; the Court having granted the Trustee’s Request For

Judicial Notice; the Court having heard the argument of the parties; the Court having made its

order denying motion re Arts District v2 Page | of 3

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Boulevard, Suite 1

N

Oo Oo SND HW Fe W

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ceaéel 29158835anb| Dos864 FniteseedOeHob711181290401 Rag@e2s506186

findings of fact and conclusions of law on the record which are incorporated herein pursuant to
Fed. R.Civ. P. 52, made applicable by Fed.R.Bankr. P. 9014 and 7052; and for good cause shown,
it is hereby

ORDERED that the Motion For An Order That Proceeds From Sale Of 1801 Las Vegas
Boulevard South To Be Paid To Arts District Real Estate #1, LLC is DENIED in its entirety; and
it is further

ORDERED that Arts District does not hold a lien against the Debtor, the property located
at 1801 Las Vegas Boulevard S., Las Vegas, Nevada, or against the proceeds from the sale of this
property; and it is further

ORDERED that nothing in this order shall affect the claims asserted in the proofs of claim
filed by the Arts District (the “Claims”), the right of any party to file an objection(s) to the Claims,

or the determination of the Claims.

 

Submitted by: Approved / Disapproved

/s/ Jeanette E. McPherson /s/ Robert Atkinson

Jeanette E. McPherson, Esq. Robert Atkinson, Esq.

Schwartzer & McPherson Law Firm Atkinson Law Associates Ltd.

2850 South Jones Boulevard, Suite 1 376 E. Warm Springs Rd., Suite 130

Las Vegas, NV 89146 Las Vegas, NV 89119

Counsel for Shelley D. Krohn, Trustee Counsel for Spring Valley Development, LLC
Approved / Disapproved

/s/ Corey B. Beck

Corey B. Beck, Esq.

The Law Office of Corey B. Beck, P.C.

425 South Sixth Street

Las Vegas, Nevada 89101

Counsel for Arts District Real Estate #1, LLC

order denying motion re Arts District v2 Page 2 of 3

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

bh Ww bd

co CO NSN DO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cegecl2ol588Ssalsh| Dne984 Britececk0A2054711130299401 Pagge3606 6

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order accurately
reflects the court’s ruling and that (check one):

C] The court waived the requirement of approval under LR 9021(b)(1).
CJ No party appeared at the hearing or filed an objection to the motion.

Xx I have delivered a copy of this proposed order to all counsel who appeared
at the hearing, and any unrepresented parties who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond, as indicated above.

[J I certify that this is a case under Chapter 7 or 13, that I have served a copy
of this order with the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

/s/ Jeanette E. McPherson
Jeanette E. McPherson, Esq.
Schwartzer & McPherson Law Firm
#H#H#

order denying motion re Arts District v2 Page 3 of 3

 
